UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 20-F/A (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report……………. Commission File Number 001-35464 CAESARSTONE SDOT-YAM LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) Kibbutz Sdot Yam MP Menashe, 3780400 Israel (Address of principal executive offices) Yosef Shiran Chief Executive Officer Caesarstone Sdot-Yam Ltd. MP Menashe, 3780400 Israel Telephone: +972 (4) 636-4555 Fascimile: +972 (4) 636-4400 (Name, telephone, email and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Securities Act of 1933 (“Securities Act”): Title of each class Name of each exchange on which registered Ordinary Shares, par value NIS 0.04 per share Nasdaq Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2012: 34,365,250 ordinary shares, NIS 0.04 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes£NoT If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”): Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes TNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 229.405 of this chapter), and (2) has been subject to such filing requirements for the past 90 days: Yes TNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPT International Financial Reporting Standards as issued Other£ by the International Accounting Standards Board£ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 ¨Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes£NoT 2 Explanatory Note This Amendment No. 1 to the Annual Report on Form 20-F for the fiscal year ended December 31, 2012 originally filed with the Securities and Exchange Commission on March 25, 2013 (“2012 Form 20-F”), is being filed solely for the purposes of furnishing Interactive Data File disclosure as Exhibit 101 in accordance with Rule 405 of Regulation S-T. This Exhibit 101 was not previously filed. Other than as expressly set forth above, this Form 20-F/A does not, and does not purport to, amend, update or restate the information in any other item of the 2012 Form 20-F, or reflect any events that have occurred after the 2012 Form 20-F was originally filed. 3 PART III ITEM 19.EXHIBITS. We have filed the following documents as exhibits to this annual report: Exhibit Number Description The following financial information from Caesarstone Sdot-Yam Ltd.’s Annual Report on Form 20-F for the year ended December 31, 2012, filed with the SEC on March 25, 2013, formatted in Extensible Business Reporting Language (XBRL): (i) Consolidated Balance Sheets as of December 31, 2011 and 2012, (ii) Consolidated Statements of Income for the years ended December 31, 2010, 2011 and 2012, (iii) Consolidated Statements of Comprehensive Income for the years ended December 31, 2010, 2011 and 2012, (iv) Consolidated Statements of Equity for the years ended December 2010, 2011 and 2012, (v) Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2011 and 2012 and (vi) Notes to the Consolidated Financial Statements. 4 SIGNATURES The Registrant certifies that it meets all of the requirements for filing on Form 20-F/A and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. Date: April 1, 2013 CAESARSTONE SDOT-YAM LTD. By: /s/ Yosef Shiran Name: Yosef Shiran Title: Chief Executive Officer (Principal Executive Officer) 5
